— Judgment insofar as it imposes sentence unanimously modified as a matter of discretion in the interest of justice by reducing the concurrent sentences to a maximum of three years and, as so modified, affirmed. Memorandum: Defendant has appealed, claiming that his sentences of concurrent indeterminate terms of imprisonment not to exceed seven and four years respectively are harsh and excessive under all the circumstances of his case. Defendant is 23 years of age, married and the father of two children. He had no criminal record prior to his conviction for the crimes for which he is now imprisoned. Upon graduation from a vocational high school he entered the United States Army from which he was honorably discharged with a letter of approval from his commanding officer which stated in part that defendant’s "enthusiasm, aggressiveness and willingness to put forth more than the required effort are demonstrative of the Airborne spirit and the attitude of a professional soldier”. He was gainfully employed at the time of his arrest. Defendant’s record indicates that he recognizes the errors of his ways and that if given the opportunity he would rejoin society as a useful citizen. Accordingly, defendant’s concurrent sentences are reduced to a maximum of three years. (Appeal from judgment of Erie County Court convicting defendant of attempted possession of weapons.) Present — Marsh, P. J., Simons, Mahoney, Goldman and Del Vecchio, JJ.